Citation Nr: 0001999	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hypertension on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 until his 
retirement in June 1975.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1996 rating decision of the Regional Office (RO) 
which, in pertinent part, denied the veteran's claim for 
service connection for hypertension secondary to his service-
connected psychiatric disability.  When this case was 
previously before the Board in June 1998, it was remanded for 
additional development of the record.  The Board points out 
that it denied the claim for an increased rating for a skin 
disorder in the June 1998 determination.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran argues that service connection should be 
established for hypertension on the basis that it is 
secondary to his service-connected anxiety neurosis.  As 
noted in June 1998, various medical records refer to a 
relationship between hypertension and the veteran's 
psychiatric disability.  In this regard, the Board notes that 
in July 1996, a physician commented that anxiety increased 
hypertension, although it was not the cause.  Later that 
month, the examiner indicated that the veteran had been in 
high stress, demanding positions and that she had not doubt 
that his hypertension and the state of his blood vessels had 
been aggravated by his lifestyle, induced by his military 
service.

The Board notes that on Department of Veterans Affairs (VA) 
examination in July 1997, it was concluded that there was no 
evidence that the veteran's anxiety was a causative agent in 
his hypertension.  However, no comment was rendered 
concerning whether anxiety aggravated hypertension.  
Following the Board's remand in June 1998, the veteran was 
afforded a VA examination.  The examiner, a physician, failed 
to provide the opinions requested by the Board.  The RO 
subsequently referred the veteran's claims folder to a 
physician's assistant, who concluded that anxiety will cause 
increased blood pressure readings, but did not cause the 
medical condition of essential hypertension or make the 
condition worse.  

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc Court 
held that "disability" as set forth in 38 U.S.C.A. § 1110 
(West 1991) "refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  Thus, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Thus, the question currently 
before the Board is whether the veteran's service-connected 
anxiety neusosis caused or aggravated the veteran's 
hypertension.  

The veteran's representative argues that the opinion obtained 
by the RO was given by a physician's assistant, not a medical 
doctor.  The Board notes that it had requested an examination 
by a specialist in cardiovascular disease, and this was not 
accomplished.  The Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran's claims folder should be 
referred to a specialist in 
cardiovascular disease, and the physician 
should be asked to render an opinion as 
to whether it is at least as likely as 
not that that the veteran's anxiety 
neurosis caused his hypertension or 
aggravated it beyond its normal course.  
If the examiner concludes that anxiety 
neurosis resulted in an increase in the 
severity of hypertension, he should 
specify the extent to which the 
disability was aggravated.  If this 
cannot be done, the examiner should so 
state.  The examiner should set forth the 
rationale for all opinions expressed.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




